Citation Nr: 1644810	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 14, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 19, 2014, and in excess of 50 percent thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Marine Corps from July 1995 to February 2003.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Regional Offices (RO) of the Department of Veterans Affairs (VA).  In a July 2008 rating decision, the Des Moines RO granted service connection for PTSD and assigned a 30 percent disability rating, effective February 28, 2007.  In a September 2014 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective August 19, 2014.  In a January 2011 rating decision, the RO increased the disability rating for degenerative disc disease of the lumbar spine to 40 percent, effective July 14, 2010.  Temporary total disability ratings for degenerative disc disease of the lumbar spine based on hospitalization in excess of 21 days and treatment requiring convalescence were awarded in subsequent rating decisions.  Despite the assignment of increased disability evaluations for these disorders, the issues remain in appellate status because higher schedular ratings are available for both periods for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The Board previously considered these issues and remanded them to the Agency of Original Jurisdiction (AOJ) in October 2011, May 2013 and May 2016.  In its May 2013 remand, the Board directed the AOJ to provide the Veteran with notice of how to substantiate a claim of entitlement to TDIU and obtain an opinion(s) regarding the impact of his service-connected bilateral knee, low back and PTSD disabilities on his ability to obtain and maintain substantially gainful employment.  

In a May 2014 rating decision, the AOJ denied the claim in part because the Veteran did not submit his application in the proper form.  The Board again remanded the claim to the AOJ in May 2016.  In this respect, the Board observes that the Veteran never perfected an appeal of his TDIU claim.  Nonetheless, because the correct form was received by the RO, the claim was later certified to the Board and the Board has previously considered the claim, the Board finds the claim for TDIU may be considered by the Board.  

However, because there has only been partial compliance with the Board's May 2016 remand directives, the claim for TDIU is addressed in the REMAND portion of the decision below and must again be REMANDED to the AOJ for further evidentiary development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  For the period prior to July 14, 2010, the Veteran's degenerative disc disease of the lumbar spine was shown to be manifested by symptoms no greater than active range of motion of the thoracolumbar spine no less than forward flexion zero to 45 degrees with pain at 30 degrees, extension 5-15 degrees, bilateral lateral flexion zero to 30 degrees with pain at 20 degrees, and bilateral lateral rotation zero to 30 degrees with pain at 25 degrees; repetitive range of motion with pain, but no additional limitation of range of motion; and a combined range of motion of 180 degrees.  

2.  Since July 14, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by symptoms no greater than active range of motion of the thoracolumbar spine no less than forward flexion zero to 10 degrees with pain, extension zero to 20 degrees with pain, right lateral flexion zero to 10 degrees with pain, left lateral flexion zero to 15 degrees with pain, right lateral rotation zero to 30 degrees without pain, and left lateral rotation zero to 30 degrees without pain; repetitive range of motion with pain, fatigue and weakness, but no additional limitation of range of motion; and a combined range of motion of 115 degrees.

3.  Throughout the period on appeal, the Veteran's patellofemoral syndrome of the right knee has been manifested by symptoms no greater than objective findings of pain, forward flexion limited to 125 degrees with pain, extension of zero degrees, 
not additionally limited following repetitive use, and without ankylosis, instability, swelling, locking pain or effusion into the joint.

4.  Throughout the period on appeal, the Veteran's patellofemoral syndrome of the left knee has been manifested by symptoms no greater than objective findings of pain, forward flexion limited to 125 degrees with pain, extension of zero degrees, 
not additionally limited following repetitive use, and without ankylosis, instability, swelling, locking pain or effusion into the joint.

5.  For the period prior to August 19, 2014, the Veteran's PTSD was manifested by symptoms no greater than anxiety, depressed mood, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss.

6.  Since August 19, 2014, the Veteran's PTSD has been manifested by symptoms no greater than those noted above, plus flattened affect, suicidal ideation, disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships, and in adapting to stressful circumstances (including work or a work like setting).


CONCLUSIONS OF LAW

1.  For the period prior to July 14, 2010, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5242 (2015).

2.  Since July 14, 2010, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5242 (2015).

3.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261(2015)

4.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261(2015).

5.  For the period prior to August 19, 2014, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).

6.  Since August 19, 2014, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

A.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 14, 2010, and in excess of 40 percent thereafter.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows: Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code. 
Id., Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Veteran's degenerative disc disease of the lumbar spine has been evaluated under 38 C.F.R. § 4.71, DC 5242, degenerative arthritis of the spine, under the General Rating Formula for Diseases and Injuries of the Spine.  Under Note (6), DC 5242 refers to DC 5003.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003.  However, here, as will be discussed below, because the Veteran has never been shown to actually have a diagnosis of degenerative arthritis established by x-ray findings, DC 5003 is not for application.

The Veteran was first afforded a VA spine examination in May 2007, when he reported chronic low back pain, made worse by weather and sudden movements.  He endorsed flare-ups but denied bowel or bladder dysfunction.  On examination, there was mild tenderness on palpation of bilateral paraspinal muscles without overt spasms or ankylosis.  Bilateral straight leg raises caused increased low back pain without radiation into the lower extremities.  On active range of motion, forward flexion was zero to 45 degrees with pain at 30 degrees, extension was 5-15 degrees without pain, bilateral lateral flexion was zero to 30 degrees with pain at 20 degrees, and bilateral rotation was zero to 30 degrees with pain at 25 degrees.  The combined range of motion was 175 degrees.  There was no additional limitation of motion on repetitions.  

During his VA examination in February 2009, the Veteran reported that he had had numerous treatments for his back without relief of symptoms, which included soreness, flare-ups caused by any activity, including sleeping, standing, sitting and cold weather.  He denied radiculopathy, inflammatory arthritis and dislocation/
subluxation.  Posture was straight and gait was smooth and symmetrical.  On physical examination, there was soft tissue tenderness in the lower left thoracic area without spasms, trigger points, bony tenderness, or deformity.  Straight leg raising was negative bilaterally.  Muscle strength was normal and without atrophy, pain, fatigue or motion changes.  Forward flexion in active motion was zero to 80 degrees with pain at endpoint, extension was zero to 30 degrees, lateral flexion was zero to 30 degrees bilaterally, and lateral rotation was zero to 45 degrees bilaterally.  The combined range of motion was 260 degrees.  There was no increase in range of motion on repetitions.  There was no ankylosis.  An x-ray was negative for degenerative arthritis.  

The Veteran was afforded another spine examination in July 2010, where he denied bowel and bladder problems and numbness.  He endorsed paresthesias and/or dysesthesias, lower extremity weakness and falls, stiffness, weakness, spasms, swelling and pain and radiation into the bilateral lower extremities.  On physical examination, there was no evidence of ankylosis or other abnormal spine curvatures.  Forward flexion on active range of motion was zero to 30 degrees, extension was zero to 10 degrees, left lateral flexion was zero to 20 degrees, left lateral rotation was zero to 30 degrees, right lateral flexion was zero to 20 degrees, and right lateral rotation was zero to 30 degrees.  There were objective findings of pain on all ranges of motion.   The combined range of motion was 140.  Upon repetitions, forward flexion was zero to 20 degrees, extension zero to 15 degrees, left lateral flexion was zero to 20 degrees, left lateral rotation zero to 30 degrees, right lateral flexion zero to 20 degrees, and right lateral rotation zero to 30 degrees.  The examiner diagnosed the Veteran with degenerative disc disease with bilateral lower extremity radiculopathy; a January 2011 rating decision assigned him separate 10 percent disability ratings for right and left leg radiculopathy.  The examiner opined that his low back disability affected his occupational abilities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  He added that there was additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination as noted.  

Subsequent VA treatment notes show that the Veteran underwent lumbar laminectomy/discectomy surgeries in October 2014 and May 2015.  Although he attended a June 2015 VA examination, range of motion measurements for the thoracolumbar spine were not obtained because he was still recovering from the May 2015 surgery.

During a VA spine examination in March 2016, the Veteran reported having difficulty getting out of bed in the morning because of pain.  He said he could not drive because of the side effects of his pain medications, as well as difficulty with prolonged sitting and knees in one position.  He reported flare-ups several times per week.  Although he initial said that he could not get out of bed during flare-ups, he then said that he forced himself to get out of bed and start his day; the examiner opined that this could be as a result of his PTSD symptomatology instead of his lumbar spine disability.  On active range of motion, forward flexion was zero to 10 degrees, extension was zero to 20 degrees, right lateral flexion was zero to 10 degrees, left lateral flexion was zero to 15 degrees, right lateral rotation was zero to 30 degrees, and left lateral rotation was zero to 30 degrees.  The combined range of motion was 115 degrees.  Pain was noted with forward flexion, extension, right lateral flexion and left lateral flexion.  There was no additional limitation of range of motion on repetitions, although the examiner noted that he had pain, fatigue and weakness, which could be significantly limiting over time.  He also had muscle spasms while performing side bending and putting on shoes, but not resulting in an abnormal gait or abnormal spinal contour.  Localized tenderness also did not result in abnormal gait or abnormal spinal contour.  There was an increase in pain and muscle spasms with prolonged walking, sitting or standing.  Muscle strength testing, reflex and sensory testing were normal, straight leg raises were negative bilaterally, and there were no other neurological abnormalities.  There was no finding of ankylosis or intervertebral disc syndrome.  The examiner opined that, in an occupation, the Veteran could not walk for long periods, could not sit for prolonged periods, and would only be able to perform desk work if he were able to move around and reposition himself frequently.

VA treatment records throughout the period on appeal reveal no complaints or clinical findings significantly different than what was reported and found during the VA examinations.

Also of record are reports from the Social Security Administration (SSA) showing that the Veteran has been adjudged disabled as a result of anxiety disorders and disorders of the back, (discogenic & degenerative).  These records also contain no evidence of complaints or symptoms different than what has been documented in the treatment and examination reports of record.

Based on the complete evidence of record, the Board finds that, for the period prior to July 10, 2014, a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted under DC 5242.  As noted above, during that period, his disability was shown to be manifested by symptoms no greater than active range of motion of the thoracolumbar spine in forward flexion of zero to 45 degrees, extension 5-15 degrees, left lateral flexion zero to 30 degrees, right lateral flexion zero to 30 degrees, left lateral rotation zero to 30 degrees, and right lateral rotation zero to 30 degrees, all with pain; repetitive range of motion with pain, but no additional limitation of range of motion; with a combined range of motion of 180 degrees.  In order to warrant a higher, 40 percent disability rating, there must have been a showing of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, neither of which was present during this portion of the period on appeal.  

The Board further concludes that, for the period beginning July 10, 2014, a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted under DC 5242.  As discussed, during that portion of the appeal period, the Veteran's range of motion of the thoracolumbar spine was shown to be manifested by symptoms no greater than forward flexion zero to 10 degrees with pain, extension zero to 20 degrees with pain, right lateral flexion zero to 10 degrees with pain, left lateral flexion zero to 15 degrees with pain, right lateral rotation zero to 30 degrees without pain, and left lateral rotation zero to 30 degrees without pain; repetitive range of motion with pain, fatigue and weakness, but no additional limitation of range of motion; and a combined range of motion of 115 degrees.  In order to warrant a higher, 50 percent disability rating, there must have been a showing of unfavorable ankylosis of the entire thoracolumbar spine, which was not found.  

In addition, there was no evidence that the Veteran had a diagnosis of intervertebral disc syndrome or had any incapacitating episodes during the course of the appeal to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Moreover, although he continued to report low back pain, the criteria under the General Rating Formula for Diseases and Injuries of the Spine include symptoms such as pain, stiffness, aching, etc.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's lumbar spine disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there are no relevant diagnostic codes that would be applicable to his disorder.

In evaluating the Veteran's claim, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis during any portion of the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected lumbar spine disorder that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Throughout the entirety of the appeal period, the Veteran reported chronic low back pain.  The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation, such as pain and stiffness.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular is not warranted.

B.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee and 10 percent for patellofemoral syndrome of the left knee.

The Veteran's patellofemoral syndrome of the bilateral knees has been evaluated under 38 C.F.R. §4.71a, DC 5024 as tenosynovitis.  This disability is rated on limitation of range of motion of affected parts as degenerative arthritis.  

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The Veteran was afforded a VA knee examination in May 2007, where he reported pain and flare-ups.  He denied dislocation, subluxation, and inflammatory arthritis.  Upon examination, his  gait  was straight, stable and antalgic.  Drawer and McMurray tests were negative bilaterally.  There were no findings of warmth, erythema or effusion and neurological findings were within normal limits.  There was moderate patellofemoral crepitance bilaterally.  Flexion was to 125 with pain at 100, and extension was to zero degrees.  There was no additional limitation of range of motion or change in pain intensity upon repetitive movements.  Neurological findings were within normal limits.  The clinician opined that the Veteran's disability had a moderately severe impact on his functional ability.

During a February 2009 VA examination, he reported soreness and pain in the back of the knees, but denied locking, giving way, weakness, swelling and erythema.  
Tenderness was present overlying the medial hamstring insertions and popliteal space bilaterally.  His gait was smooth and symmetrical.  No bony tenderness or deformity was noted.  Patellar grind test was negative. Strength was 5/5 without pain, fatigue, or motion changes with repetitive testing.  Neurological findings were within normal limits.  Flexion was to 130 degrees bilaterally and extension was to zero bilaterally.  The clinician opined that there was no evidence of patellofemoral syndrome, as the Veteran had pain on the posterior aspect of his knees, not the patella area.  However, she also opined that his report of knee pain being a 9 out of 10 was inconsistent with the examination and physical findings.

During his next examination in July 2010, the Veteran reported that he could stand 15-30 minutes and walk up to 1/4 mile.  He denied any incapacitating episodes.  Examination findings demonstrated crepitus, but no abnormal weight bearing or instability.  Bilateral flexion was to 130 degrees and bilateral extension was to zero degrees, both without pain.  On repetitive motion, bilateral flexion was to 120 degrees and bilateral extension was to zero degrees, both with pain.  There was no ankylosis.  The examiner also found additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  He diagnosed the Veteran with arthralgia, right worse than left.  

The Veteran was next afforded a knee examination in June 2015, where he reported daily dull pain of the back and front of knees.  However, he added that his condition had not changed during the period since his previous examination.  He denied flare-ups, functional lost or functional impairment, and said he walked without an assistive device.  Right knee flexion was to 130 degrees, and extension was to zero degrees, both without pain on motion and weight bearing.  Left knee flexion was to 130 degrees, and extension was to zero degrees, both with pain on motion and weight bearing.  Repetitive testing yielded no additional loss in range of motion.  Bilateral muscle strength testing was 5/5 without atrophy, ankylosis, subluxation or instability of either knee.  Cartilage space was well preserved, and there were no fractures, dislocations, significant joint effusions, or tissue swelling  of either knee.  Neither degenerative, nor traumatic arthritis was present for either knee on x-ray.  The examiner opined that his knee disorder would limit his ability to work when sitting or squatting.

During a March 2016 examination, the Veteran said that his knees swelled every day and he was now walking with a cane because of his knees and back disability.  He denied locking or instability bilaterally, and said he did not experience flare-ups or have any functional loss or impairment.  He did, however, report pain in the posterior knees with prolonged sitting or standing.  Flexion of both knees was normal to 140 degrees, and extension was normal to zero degrees.  There was no additional limitation of range of motion with repetitions.  Muscle strength and stability tests were normal bilaterally, and there was no atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability or recurrent effusion.  The examiner again found that the Veteran's bilateral knee disorder affected his occupational functioning because he would be unable to sit for prolonged periods without repositioning, or walk or stand for prolonged periods.  

VA treatment reports contain no evidence of complaints or clinical findings significantly different that those documented in the VA examination reports.

Applying the pertinent legal criteria to the facts of this case, the Board finds that, for the entirety of the period on appeal, the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee and left knee under DC 5024.  A higher, 20 percent disability rating is not warranted for either knee under DC 5260 because there has been no probative evidence that flexion was ever limited to 30 degrees.  Similarly, a higher, 20 percent disability rating is not warranted for either knee under DC 5261because there has been no probative evidence that extension was ever limited to 15 degrees.  As noted above, the Veteran's bilateral extension was consistently found to be normal at zero degrees, and during his last VA examination, flexion was normal at 140 degrees bilaterally.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's right or left knee disabilities.  See Butts v. Brown, supra.  However, there are no relevant diagnostic codes that would be applicable to his disorder.  For instance, recurrent subluxation has not been shown.  Hence, a separate rating under DC 5257 is not for application.  

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for his bilateral knee disability.  However, the lay and medical evidence of record fails to show unique or unusual symptomatology that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

C.  Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to August 19, 2014, and in excess of 50 percent thereafter.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  During the appeal period, a new version of the DSM, the DSM-5 was promulgated.  In the new version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM- IV/5.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

VA Medical Center (VAMC) treatment records beginning in July 2007 document the Veteran's individual psychotherapy for PTSD.  At that time, he reported problems with sleep and with his marital relationship.  Appearance, speech, thought content, thought process, and mood and affect were all within normal limits.  At that time, he was diagnosed with a mood disorder, not otherwise specified (NOS), with the possibility of ruling out chronic PTSD.  His assigned GAF score was 55.
During a February 2008 therapy session, behavioral indicators were mostly within normal limits, except the Veteran reported being depressed.  The diagnoses this time were mood disorder NOS, and chronic PTSD.  His assigned GAF score was 58.

In March 2008, because of an apparent mix-up at the RO, he underwent a VA mental health examination to evaluate disorders other than PTSD.  He reported many nightmares and difficulties with sleep.  He did not like to be alone for fear that he may have suicidal or homicidal ideations.  He denied hypervigilance or anger issues.  The clinician opined that he displayed many symptoms of a depressive disorder.  

In March 2009, he was afforded a VA PTSD examination.  He reported low mood and sleep disturbance, occasional suicidal thoughts without intent and memory problems; the examiner opined that his symptoms were a consequence of digressive thought pattern rather than actual memory or concentration difficulties.  The examiner diagnosed mild depression and opined that his symptoms were likely to decrease work efficiency and ability to perform occupational tasks only during periods of significant additional stress, and that he had some improvement in depressive symptoms compared to his last examination.  The assigned GAF score was 54.

During a December 2009 therapy session at the VAMC, he reported nightmares, intrusive thoughts and hyperarousal. He mentioned carrying weapons and said that he spent time with his children playing videogames.  He did not report depressive symptoms to speak of, and denied having panic attacks, as well as suicidal or homicidal ideations or plans.  The assigned GAF score was 55.

During a July 2010 VA examination, the Veteran said he was not getting any sleep, and was having thoughts of harm towards both his ex-girlfriend and his former employer.  He cited a poor work record and trust problems generally.  He said he attended church once per month with his three children and also reported having some friends and said they would grill and drink beer at each other's homes.  He reported occasional difficulty with memory and concentration, chronic sleep problems, only sleeping two to three hours per night, and said he enjoyed watching movies and playing video games.  He was oriented to time, place, and person and. had adequate memory and concentration.  The examiner opined that, as a result of his mental disorder, he would have occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the said signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self-care and conversation.

Of record is a May 2011 letter from the Veteran's private psychotherapist, who said that he struggled with nightmares, flashbacks, sleep disturbance, anxiety, worry, restlessness, paranoia, an inability to trust, relationship discords, impairment in job functioning, inability to concentrate, distractibility, and trouble completing tasks/project, being overprotective with his children, hypervigilant.  She added that he had suffered multiple different traumas that had significantly contributed to impairment in functioning on a daily basis.  The Veteran did not submit any treatment reports from this clinician.

The Veteran was afforded another VA PTSD examination in November 2011, where he described having had difficulty with trust and relationship problems in the past.  He said he had about five close friends, but none of them lived in his state.  He said he was the primary caretaker of his children, and reported that he had recently gotten married and his new wife worked full time.  He also described himself as having primary responsibility for preparing meals and upkeep of the household, including vacuuming, laundry and upkeep of outdoors.  He said he was hypervigilant regarding the safety of his children.  On examination, he was neatly groomed, appropriately dressed, and cooperative.  He reported feeling anxious, was alert and fully oriented, with speech spontaneous, coherent and goal directed.  He said his feelings changed all the time, feeling up one minute and down the next.  He reported anxiety once per week, a panic attack in September, insomnia, concentration problems, passing suicidal ideations without current plan or intent, and said he was rather depressed on most days.  Although he claimed to have memory difficulties regarding college classes he was taking, he performed well during the examination.  He delusions or hallucinations.
During a January 2014 VA psychotherapy session, the Veteran reported sleep problems, anxiety attacks, flashbacks and nightmares.

During a VA PTSD examination in August 2014, he said that he had four friends living out of state, but one had recently been murdered; he said he was still recovering from that.  He reported anxiety, trouble sleeping and hypervigilance, but said he was able to independently perform his activities of daily living.  He said he had been working as security guard since June 2014, but felt he would be fired because he did not get along with coworkers.  The clinician opined that his symptoms included anxiety, chronic sleep impairment, disturbances of mood and motivation, and difficult in adapting to stressful circumstances, including work or a worklike setting.  There was no evidence of hallucinations, delusions or signs of a thought disorder.  The clinician opined that the Veteran's anxiety would seem to constitute the bulk of his symptoms at that time.  He said that, although he continued to have intrusive memories of his trauma, they were not sufficient to warrant either psychotherapy or use of any psychotropic medications at that time.  He said that the Veteran was currently employed and had been in a supportive marital relationship for the past four years, adding that he had not declined in functioning and remained capable of employment and maintaining relationships with family and former military friends.

During his VA PTSD examination in June 2015, the Veteran he reported having marital problems and said he only got along with his youngest child, who was 8-years-old, but not the two teenagers.  He said that he had been fired from his last job in August 2014.  He reported experiencing depressed mood, panic attacks weekly or less, disturbances of mood and motivation and suicidal ideation.  The examiner assigned a GAF score of 60, but said that she had doubts about the Veteran's credibility.  Specifically, she said that he told her in detail about a traumatic experience of witnessing an autopsy on an infant in service 16 years earlier.  She said that she found the account too factually detailed to be based on that kind of event and said it sounded like something he was able to pull up and observe recently.  She said that she was also puzzled that, given his traumatic experiences involving frequently seeing dead bodies from "gunshot wounds, dead body recoveries, plane crashed and suicide investigations," he would choose to go into a career in law enforcement.  

The Veteran was afforded a final PTSD examination in April 2016.  At that time, he reported hearing his name called and seeing ghosts in his peripheral vision.  He
said that he felt that he had continuous panic attacks, as well as nightmares and sleep problems.  He reported depression and feeling like he would like to vanish.  He denied suicidal or homicidal thoughts or intent.  During the mental status examination, he was alert and fully oriented, casually dressed and groomed, had speech that was spontaneous, coherent and goal directed, and was cooperative, friendly, relaxed and attentive.  Although he reported being depressed every day, his affect was appropriate.  There was no evidence of obsessive/ritualistic behavior, and no signs of delusions, hallucinations or a thought disorder.  The examiner, however, opined that his only symptoms were depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She said that his irritability, apathy and panic attacks would cause mild impairment in his ability to listen attentively and respond appropriately to initiate conversation, give and receive constructive criticism and offer and receive advice.  She said that his symptoms of hypervigilance, avoidance and problems concentrating would cause moderate impairment in his ability to focus attention, assimilate sensory and perceptual inputs and to comprehend, analyze and remember information.  Finally, she said that symptoms such as insomnia and distressing dreams or nightmares cause sleep deprivation, which, in turn, contributes to difficulty concentrating.  She added that his panic attacks, fatigue and apathy would cause mild impairment in motivation and drive. 

Based on the evidence of record, the Board finds that, for the period prior to August 19, 2014, the Veteran's manifestations of his PTSD more closely approximated those associated with a 30 percent disability rating under § 4.130, DC 9411.  As discussed above, during that time, he was found to have PTSD symptoms no greater than anxiety, depressed mood, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss.  A higher, 50 percent disability rating is not warranted for this period because there was no probative evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

The Board further concludes that, for the period beginning August 19, 2014, the Veteran's manifestations of his PTSD have more closely approximated those associated with a 50 percent rating under § 4.130, DC 9411.  The evaluations since that time demonstrated symptoms no greater than the symptoms listed above, plus flattened affect, suicidal ideation, disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships, and  difficulty in adapting to stressful circumstances (including work or a work like setting).  A higher, 70 percent disability rating is not warranted for this period, as there were no findings of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Indeed, throughout the appeal period, the Veteran reported that he had friends who lived out of state, as well as friends that he socialized with locally.  He was also able to maintain personal relationships with women, and at least one of his children.

Moreover, a disability rating of 100 percent for PTSD is not warranted at any time during the appeal period because there was no probative evidence showing that his PTSD was ever manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
In this respect, although the Board has considered the Veteran's reports during the April 2016 examination of hearing his name called and seeing ghosts in his peripheral vision, as discussed, the VA examiner found no evidence that he experienced delusions, hallucinations or a thought disorder.  In fact, during the examination, he was found to be friendly, relaxed and attentive, and his speech was spontaneous, coherent and goal directed.  He displayed no grossly inappropriate behavior or gross impairment in thought processes or communication, as might be expected in someone who heard disembodied voices and saw spirits.  

The Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds the current case to be clearly distinguishable.  In discounting the Veteran's most recent claim of hearing voices and seeing ghosts, it again notes that the VA examiner who performed the June 2015 PTSD examination opined that his reported traumatic experiences were too factually detailed to be based in reality, and specifically said that she doubted his credibility.  Accordingly, the Board affords more probative value to the opinions of the VA examiners that the assertions of the Veteran in attempting to obtain higher disability benefits.

In addition, the GAF scores assigned throughout the period on appeal, which ranged from 54 to 60, suggest that the manifestations of the Veteran's PTSD have been no greater than moderate in severity.

The Board has also considered whether referral for consideration of an "extraschedular evaluation"  for PTSD is warranted for any portion of the period on appeal.  The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  He has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms resulting from PTSD that are unusual or different from those contemplated by the schedular criteria.  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate is that the manifestations of his disorder have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Moreover, regarding the Veteran's reports that he has been unable to maintain employment as a result of his PTSD symptoms, the issue of entitlement to TDIU is being addressed in the remand below.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in January, March and November 2007, and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R.
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




ORDER

For the period prior to July 14, 2010, a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

For the period since July 14, 2010, a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

For the period prior to August 19, 2014, a disability rating in excess of 30 percent for PTSD is denied.  

For the period since August 19, 2014, a disability rating in excess of 50 percent for PTSD is denied.  


REMAND

The Veteran reports that he is unable to maintain employment as a result of his service-connected degenerative disc disease of the lumbar spine, bilateral patellofemoral syndrome, and PTSD.  He reported several times throughout the course of the appeal (most recently, during the June 2016 VA examination) that he had been fired from jobs, was not working and was unemployable.  Although he was afforded a TDIU examination in June 2015, that examiner indicated that only his mental health disorders were considered in making a determination as to whether he was unemployable as a result of his service-connected disabilities.  Similarly, the examiner who conducted the back and knee examinations in March 2016 only indicated that the Veteran would have problems performing several tasks, such as prolonged sitting, occasional kneeling, of lifting/carrying certain weights.  There has been no examination performed to assess whether all of the Veteran's service-connected disabilities combined affect his employability.  While such a "combined effects" evaluation is not required under law; here, the facts warrant that such an examination be performed.  Accordingly, a remand is warranted.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examination report must include a complete rationale for all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
			
					



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


